DETAILED ACTION
	The following is a response to the amendment filed 2/10/2021 which has been entered.
Response to Amendment
	Claims 1-13 are pending in the application.
	-The claim objection has been withdrawn due to applicant amending claims 6-11 accordingly.

Response to Arguments
Applicant’s arguments with respect to the wedge (hat) symbol being well known in the art to represent the term “estimate” based on cited definitions have been fully considered and are persuasive.  The specification objection and 112(a) and (b) rejections have been withdrawn. 

Allowable Subject Matter
Claims 1-13 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record does not disclose or render obvious a motivation to provide for:
-a method for preventing an incorrect learning of a clutch torque of a transmission of a vehicle by estimating, by a controller, an engine-based clutch torque based on an engine torque; estimating, by the controller, a wheel-based clutch torque based on a driveshaft torsional torque; determining, by the controller, a torque error, which is a difference between the engine based and wheel based clutch torques; allowing, by the controller, a learning of the torque when the error is equal to or less than a predetermined reference torque; and prohibiting, by the controller, the learning of the torque when the error is greater than the predetermined reference torque and in combination with the limitations as written in claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TISHA D LEWIS whose telephone number is (571)272-7093.  The examiner can normally be reached on Monday through Friday; 8:00am to 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 571-272-6923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







Tdl
/TISHA D LEWIS/Primary Examiner, Art Unit 3655                                                                                                                                                                                                        February 13, 2021